Oe BL oo ~ ante nn

 

Case 1:21-cr-00237-RDM Document “7 Filed 08/02/21 Page 1of1

|
UNITED STA DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

|

|

UNITED STATES OF AMERICA,

| Criminal Action No. 21-237-1 (RDM)

 

Defendant.

 

JONATHANPETER ALLEN KLEIN,
|
|
|

 
 
   
  
   
  
 

Under 28 U.S.C. § 1746, I, Ma

i. J am the thind-pert] custodian f oF Mi r. Jone
Mr. Klein is confined to my home in Umatilla County, Oregon.

2. From the period of Yc 2021

Klein has fully com Yaa, each r very condition of his pre-trial release.

3. I attest that if 1 become aware or hav
has violated or will violate any condi
information to the Pretrial Services

eason to believe that Jonathanpeter Allen Klein
s of his release, I will immediately report this
gency at (202) 442-1000.

1 so declare, under penalty of perjury, that ihe foregoing is true and correct.
‘Executed on: K_/ 2 , 2021 |

Bog olka

oh ly Kle. n

 

 

 
